At the July 1939 term of the circuit court of Chilton County, the grand jury found and returned into open court an indictment wherein this appellant was charged with the violation of Section 5411 of the Code of 1923, which makes it an offense for any person to have carnal knowledge of any girl over twelve and under sixteen years of age, or abuses such girl in the attempt to have carnal knowledge of her. The punishment upon conviction of said offense is left to the discretion of the jury, and, as provided by said statute, is for not less than two nor more than ten years imprisonment in the penitentiary. Said statute provides, however, that it shall not apply to boys under sixteen years of age.
The defendant was put to trial upon said indictment, under his plea of not guilty, on September 6, 1939, and the trial resulted *Page 264 
in his conviction. The verdict of the jury reads: "We, the jury, find the defendant guilty as charged in the indictment, and fix his punishment at six (6) years imprisonment in the penitentiary." The trial court thereupon duly and legally adjudged the defendant guilty in accordance with the verdict of the jury and pronounced and entered judgment of conviction, sentencing the defendant to the penitentiary for a period of imprisonment of six years, from which this appeal was taken. Upon motion of defendant there was no suspension of the sentence.
The appeal is upon the record proper. There is no bill of exceptions. We are therefore confined to one inquiry only, which has reference to the regularity of the proceedings during the trial, etc., in the court below.
We ascertain, from a careful examination of the record, that said proceedings were regular in all things. No error being apparent upon the record, it is ordered that the judgment of conviction, from which this appeal was taken, shall stand affirmed.
Affirmed.